Fish, C. J.
1. A recital in a bill of exceptions that an amendment to the petition was allowed over objection of the defendant, without showing what ground of objection was made, does not sufficiently present any question for decision to this court. See Condon v. Dehart, 143 Ga. 185 (3) (84 S. E. 540).
2. Grounds of demurrer which aver that stated paragraphs of the petition should be stricken because “too uncertain, indefinite, and vague” to “entitle plaintiff to recover,” or “to fix any liability upon defendant,” without specifying in what particulars these paragraphs are subject to these criticisms, are themselves too general to present questions for decision to this court. See Askew v. Thompson, 129 Ga. 325 (3), 328 (58 S. E. 854).
3. “Where matter of account against an insolvent cotenant for past profits of the land is involved, and where partition of the premises can not be made without a sale, equity has jurisdiction to decree partition and account.” Lowe v. Burke, 79 Ga. 164 (3 S. E. 449).
4. The petition as amended was not subject to general demurrer, nor to any of the special demurrers as set forth.

Judgment affirmed.


By five Justices, all concurring.